DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.   Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S Patent Publication No. 2016/0107682; hereinafter “Tan”) in view of Kumazaki et al. . 

Regarding claim 1, Tan teaches a computer-implemented method for operating an autonomous driving vehicle (ADV) (Tan [0002] the invention relates to methods and systems for automatically operating the vehicle), the method comprising: 
selecting a predictive feedback model for the ADV (Tan [0022] the Examiner interprets that the predictive feedback model is used to calculate and predict the error based on the look-ahead positions and control the vehicle accordingly. The processor determines the steering angle by determining a look-ahead distance (determining the heading of the vehicle), computes the location of a target point at the look-ahead distance, predicts a forward location of the vehicle, and calculate a distance between the location of the target point and the forward location (wherein the target point and forward location are lateral to each other), and computes the error);
determining a current lateral error and heading error of the ADV using the selected driving model (Tan [0006] the Examiner interprets that the lateral error and heading error is the deviation from the intended/desired direction of travel. The steering control system determines the lateral deviation [0016] the steering control method predicts the forward location of the vehicle by assuming that the vehicle maintains its current speed and rotating speed while traveling the look-ahead distance, where the current rotating speed is based on the current yaw rate and/or steering angle. The steering control method may employ kinematic models, dynamic models (such as bicycle model) to predict the forward location; [0064] the lateral control processor calculates the location of the target point based on the centerline and the look-ahead distance); 



determining a first control effort that is based, at least in part, upon the current and predicted lateral errors and heading errors; and controlling driving of the ADV using the first control effort (Tan [Fig. 4] [0042] the steering control method uses target points and reference points to predict the location at a look-ahead distance, and computes and normalizes the error term to determine the steering control command).  
Yet, Tan does not teach selecting a driving model and a predictive feedback model for the ADV based upon a gear position of the ADV.
However, in the same field of endeavor, the combination of Kumazaki and Sadakiyo does teach selecting a driving model and a predictive feedback model for the ADV based upon a gear position of the ADV.
Kumazaki teaches selecting a driving model and a predictive feedback model for the ADV depending on the gear of the ADV (Kumazaki [0030] in the automatic driving travel mode (the driving model), the steering angle is automatically controlled based on road information, and the control unit is configured to make the gear shifting determination in such mode in accordance to the gear shifting condition (which depends on the upshift and downshift condition [0006]); [0027] in the automatic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan’s method of selecting the feedback model and determining the error using the model by making the control decision based on the model and the gear condition, as taught by Kumazaki, for the purpose of suppressing degradation of drivability and improving the performance of the vehicle by predicting the situations ahead and automatically controlling and steering the vehicle (Kumazaki [0004-0005])
Although the forward gear position is inherent, Kumazaki does not explicitly teach the gear position of the vehicle. 
In the same field of endeavor, Sadakiyo does explicitly teach detecting the gear position of the ADV (Sadakiyo [0040] the selector switch generates a driving mode signal to specify the driving mode based on the content of the operation; [0041] vehicle has gear shift position sensor and detects the position of the shift; [0063] the automatic transmission can set multiple transmission gears for forward drive and one transmission gear for reverse drive [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan’s method of selecting the feedback model and determining the error using the model by detecting the gear position of the vehicle, as taught by Sadakiyo, for the purpose of identifying the change in the mode and switching the control accordingly (Sadakiyo [0003]). 

Claims 8 and 15 are rejected under the same rationale as claim 1. 

claim 2, the combination of Tan, Kumazaki, and Sadakiyo teaches the method of claim 1. Sadakiyo further teaches wherein the gear position comprises one of a forward-driving gear position or a reverse-driving gear position (Sadakiyo [0041] vehicle has gear shift position sensor and detects the position of the shift; [0063] the automatic transmission can set multiple transmission gears for forward drive and one transmission gear for reverse drive [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by Tan, Kumazaki, and Sadakiyo of selecting the feedback model and determining the error using the model by further detecting the gear position of the vehicle, as taught by Sadakiyo, for the purpose of identifying the change in the mode and switching the control accordingly (Sadakiyo [0003]).

Claims 9 and 16 are rejected under the same rationale as claim 2. 

Regarding claim 3, the combination of Tan, Kumazaki, and Sadakiyo teaches the method of claim 1, wherein, for a forward-driving gear position, the selected driving model is a dynamic model and the selected predictive feedback model is a look-ahead model (Tan [0022] the processor determines the steering angle by determining a look-ahead distance, computes the location of a target point at the look-ahead distance, predicts a forward location of the vehicle, and calculate a distance between the location of the target point and the forward location (wherein the target point and forward location are lateral to each other). The vehicle is traveling forward, so the gear position is inherently in a forward-driving position; [0016] The steering control method may employ kinematic models, dynamic models (such as bicycle model) to predict the forward location).
While the forward-driving gear position is inherent as the vehicle is traveling forward and predicting the forward location of the vehicle, Sadakiyo explicitly teaches the forward-driving gear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan, Kumazaki, and Sadakiyo’s method of selecting the feedback model and determining the error using the model by further detecting the gear position of the vehicle, as taught by Sadakiyo, for the purpose of identifying the change in the mode and switching the control accordingly (Sadakiyo [0003]). 

Claims 10 and 17 are rejected under the same rationale as claim 3.



Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S Patent Publication No. 2016/0107682; hereinafter “Tan”) in view of Kumazaki et al. (U.S Patent Publication No. 2018/0141540; hereinafter “Kumazaki”), further in view of Sadakiyo et al. (U.S Patent Publication No. 2019/0250607; hereinafter “Sadakiyo”), further in view of Moshchuk et al. (U.S Patent Publication No. 2017/0233001; hereinafter “Moshchuk”).

Regarding claim 5, the combination of Tan, Kumazaki, and Sadakiyo teaches the method of claim 1. Yet, the combination of Tan, Kumazaki, and Sadakiyo does not teach wherein the first control effort is determined by a linear quadratic regular control using the current and predicted lateral errors and heading errors. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tan, Kumazaki, and Sadakiyo of selecting a predictive feedback model and determining the lateral and heading error by using a linear quadratic regular control, as taught by Moshchuk, for the purpose of determining a steering control goal that reduces a difference between a current path and a desired path and determining an optimal steering control signal that provides the steering goal which includes a feedback portion and a feed-forward portion (Moshchuk [0012]).

Claims 12 and 19 are rejected under the same rationale as claim 5. 

Regarding claim 6, the combination of Tan, Kumazaki, Sadakiyo, and Moshchuk teaches the method of claim 5. Moshchuk further teaches wherein the first control effort is further based upon an augmented control that provides additional lateral error feedback (Moshchuk [0032] the Linear Quadratic algorithm is employed using the new state and control variables, wherein the final control action is the sum of the feedback and feed-forward terms, which contain control values and planned path related terms that are taken into consideration when determining the steering control variable. Augmented control may be understood as any kind of control or adjustments that pertains to the lateral or heading error of the vehicle, which in this case would be automatic steering control and adjustments).  


Claims 13 and 20 are rejected under the same rationale as claim 6.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Kumazaki et al, further in view of Sadakiyo, further in view of Moshchuk, further in view of Akella et al. (U.S Patent Publication No. 2020/0410853; hereinafter “Akella”).

Regarding claim 4, the combination of Tan, Kumazaki, and Sadakiyo teaches the method of claim 1, wherein the selected driving model comprises a hybrid dynamic and a kinematic model, and the predictive feedback model is selected. 
Although the look-ahead model is previous taught, and the examiner interprets that the look-back model is the same idea but in reverse mode, the combination of Tan, Kumazaki, and Sadakiyo does not teach wherein, for a reverse-driving gear position, the selected predictive feedback model is a look-back model.  
However, in the same field of endeavor, Akella does teach wherein, for a reverse-driving gear position, the selected predictive feedback model is a look-back model (Akella [Fig. 1], [0024] the trajectory of the autonomous vehicle is predicted and determined to be in a reverse gear; [Fig. 5] Fig. 5 depicts the process of determining that the vehicle is in a reverse state, and controlling and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tan, Kumazaki, Sadakiyo, and Moshchuk for selecting a predictive feedback model by selecting a look-back model in reverse mode, as taught by Akella, for the purpose of providing appropriate accommodations for vehicle traveling in reverse mode to execute the maneuver safely and efficiently (Akella [0008]). 

Claims 11 and 18 are rejected under the same rationale as claim 4. 

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Kumazaki et al, further in view of Sadakiyo, further in view of Moshchuk, further in view of Sahara (WO 2020/050278).


Regarding claim 7, the combination of Tan, Kumazaki, Sadakiyo, and Moshchuk teaches the method of claim 6 wherein the augmented control is determined by a lateral error signal of the ADV or a heading error signal of the ADV, or both. 
Yet, the combination of Tan, Kumazaki, Sadakiyo, and Moshchuk does not teach wherein the control is determined by a Fourier Transform analysis of a lateral error signal of the ADV or a heading error signal of the ADV, or both.
However, in the same field of endeavor, Sahara does teach wherein the control is determined by a Fourier Transform analysis of a lateral error signal of the ADV or a heading error signal of the ADV, or both (Sahara [0067] the FFT processing unit will process the signal to determine the estimated arrival 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by Tan, Kumazaki, Sadakiyo, and Moshchuk of determining the control based on the lateral or heading error signal by using FTT analysis of the signal, as taught by Sahara, for the purpose of reducing the estimation error of the estimation (Sahara [0109-0110]). 

Claims 14 and 21 are rejected under the same rationale as claim 7. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hori et al. (U.S Patent Publication No. 2016/0288830) teaches a steering device that is capable of converging a lateral displacement at a forward gazing-point distance to a target travel line with simple control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665